    0:21-cv-00457-MBS-PJG           Date Filed 04/09/21       Entry Number 9       Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Diego Armando Cantero,                            )             C/A No. 0:21-457-MBS
                                                  )
                               Petitioner,        )
                                                  )                     ORDER
       v.                                         )
                                                  )
Stevie Knight, Warden; M. Forsyth, Camp           )
Administrator; M. Kimberley, Associate            )
Warden; R. Bell, Unit Manager (CB); R.            )
Capers, Case Manager; Ms. Boatwright, Case        )
Manager; C. Werts, Case Manager,                  )
                                                  )
                               Respondent.        )
                                                  )

       Petitioner Diego Armando Cantero, a self-represented federal prisoner, filed this petition

for a writ of habeas corpus. By order issued March 2, 2021, Petitioner was provided an opportunity

to pay the filing fee or move to proceed in forma pauperis. (ECF No. 5.) Petitioner was warned

that failure to do so within a specific time period would subject the case to dismissal. Petitioner

did not respond to the Order and the time for response has lapsed. Petitioner has failed to prosecute

this case and has failed to comply with an order of this Court. Therefore, the case is dismissed

without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link v. Wabash

R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                      /s/ Margaret B. Seymour
Charleston, South Carolina                            Senior United States District Judge
April 9, 2021


                              NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this Order within the time period set
forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                             Page 1 of 1
